Order
PER CURIAM.
Appellant, Marti Frumhoff (“Frum-hoff’), appeals from a judgment in the Circuit Court of Cole County dismissing her Petition for Declaratory Judgment against Respondents Missouri Development Finance Board, Missouri Department of Natural Resources, Missouri Department of Economic Development, St. Louis’ U.S. Custom House and Old Post Office Building Associates, L.P., The DESCO Group, Inc., and DFC Group, Inc. Frum-hoff argues two points on appeal. In Point I, Frumhoff argues the trial court erred in dismissing her petition because taxpayers have standing to ensure government officials abide by the law when spending public revenue. In Point II, Frumhoff argues the trial court erred in dismissing her petition, because her claims were ripe for adjudication in that the application for a certificate to receive Missouri State Historic tax credits for a rehabilitation project is of such immediacy that a justiciable controversy exists.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).